DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Group 1: claims 1-12, a system to determine safe apnea using a carbon dioxide indicator
Group 2: claims 1-7 and 13-20, a system to determine a safe apnea using an oxygen indicator
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1-7
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of a processor configured to determine a duration of a safe apnea, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Landwehr (US 2015/0258290).  Landwehr teaches a ventilator with a processor which determines a duration of a safe apnea (abstract and paragraphs 12, 20, 21, 22, 57 and 62)
During a telephone conversation with Mr. Curtiss Dosier on 3/16/22 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The information disclosure statement filed 10/2/2019 and 4/5/ 2018 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. The following NPL documents were not available to review:
Scott A Sands “A model analysis of Arterial Oxygen Desaturation during Apnea..” 
Farmery “A Model to describe the rate of oxyhaemoglobin desaturation…:
Rajan, “Effects of Preoxygenation with Tidal Volume Breathing…”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 


Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Landwehr (US 2015/0258290), hereinafter Landwehr in view of Rehman et al 2020/0261675, hereinafter Rehman.
Regarding claim 1, Landwehr teaches a respiratory therapy system (paragraphs 2 and 3 implemented on a respiratory device) comprising:
a processor configured to determine a duration of safe apnea from a measured indicator. (paragraphs 12, 20, 21, 22, 57 and 62, Landwehr does not explicitly teach at processor but the device is implemented on an anesthesia or ventilation system which would include a processor)
Landwehr does not explicitly teach one or more patient interfaces or a processor.
However, Rehman teaches a device with automatic detection of intubation (abstract) which includes a patient interface (paragraph 4) and a processor. (paragraph 15)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have included a mask as taught by Rehman since a mask is one of many ways a patient’s airway may be supported (paragraph 4). 
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have having included a processor as taught by Rehman since Rehman teaches that algorithms could be present on a mechanical ventilator as an application or a memory and are used in a processing device. (Paragraph 15) and provide rapid and accurate information to decision makers. (paragraph 16)

Regarding claim 2, Landwehr in view of Rehman teaches the system as claimed in claim 1, and Landwehr further teaches wherein the indicator is one or more of a respiratory indicator and/or a physiological indictor. (paragraphs 12, 20, 21, 22, 57 and 62, lung volume)

Regarding claim 3, Landwehr in view of Rehman teaches the system as claimed in claim 1, and Landwehr further teaches wherein the indicator comprises, or is based on, carbon dioxide concentration, carbon dioxide clearance, respiratory rate, oxygen concentration, arterial oxygen, arterial carbon dioxide content, lung volume (Paragraphs 57 and 62), lung compliance, lung/airway pressure, airway resistance/patency, V/Q mismatch (Ventilation(V)- perfusion (Q)), heart rate, blood pressure, or metabolic rate.

Regarding claim 7, Landwehr in view of Rehman teaches the system as claimed in claim 1, and further teaches wherein the processor is configured to compare or fit a model to the respiratory indicator to determine the duration of safe apnea. (paragraphs 74-75, compares to a chart)

Claims 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Farmery et al “A Model to describe the rate of oxyhaemoglobin desaturation), hereinafter Farmery.
Regarding claim 4, Landwehr in view of Rehman teaches the system as claimed in claim 1, but does not teach using a plurality of indicators.
However, Farmery teaches a process to determine the duration of safe apnea from a plurality of indicators (page 1, summary includes FACO2, arterial oxyhaemoglogin) comprising, or based on two or more of carbon dioxide concentration (Summary, page 287, Col. 1), carbon dioxide clearance, respiratory rate, oxygen concentration, arterial oxygen (Summary), arterial carbon dioxide content, lung 
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have substituted the method of detecting apnea with the use of carbon dioxide and pulse oximetry as an alternate method which would provide the predictable result of determining a duration of safe apnea. 

Regarding claim 5, Landwehr in view of Rehman and Farmery teaches the system as claimed in claim 4, and Farmery further teaches wherein the processor is configured to determine an average duration of safe apnea from the plurality of measured indicators. (Page 287, col 1, adds in the calculation of FACO2 can be used to facilitate the computation of the time of SaO2.)

Regarding claim 6, Landwehr in view of Rehman and Farmery teaches the system as claimed in claim 4, and Farmery further teaches wherein the processor is configured to determine a plurality of durations of safe apnea from the plurality of measured indicators and further wherein the processor selects the shortest duration of safe apnea from the plurality of durations of safe apnea. (Fig. 3a, Fig. 4, Fig. 5, Farmery teaches the difference durations based on starting lung volume, weight age etc.)
It would have been obvious to a person of ordinary skill in the art to have modified the system of Landwehr in view of Rehman and Farmery to determine a plurality of safe apneas and select the shortest one since Farmery teaches that different physiological factors can cause faster desaturation (page 290) and selecting the shortest duration would allow the largest margin of error to maintain a patient safety. 

Regarding claim 8, Landwehr in view of Rehman teaches the system as claimed in claim 1, but does not teach where the system is configured to measure carbon dioxide as the indicator.
However, Farmery teaches a process to determine the duration of safe apnea wherein the system is configured to measure carbon dioxide as the indicator based on expired transcutaneous carbon dioxide or blood gases (page 1, summary includes FACO2, page 287 col. 1).
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have substituted the method of detecting apnea with the use of carbon dioxide and pulse oximetry as an alternate method which would provide the predictable result of determining a duration of safe apnea. 

Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9, the prior art does not disclose an indicator is measured carbon dioxide wherein the processor is configured to compare the measured carbon dioxide to a maximum carbon dioxide limit to determine the duration of safe apnea. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:00 am - 3:00 pm MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARGARET M LUARCA/Primary Examiner, Art Unit 3785